Title: From George Washington to Thomas Cadwalader, 24 July 1798
From: Washington, George
To: Cadwalader, Thomas



Sir,
Mount Vernon 24th July 1798.

In answer to your favour of the 20th, I can assure you with much truth that I had a very sincere and Affectionate regard for Genl Cadwalader, your father, when alive; and that it would give me great pleasure to do any thing in my power, consistently with the object in view, to serve his Son.

But if circumstances should render it expedient for me to take the Field, the variegated, & important duties of the Commander in Chief are such as to require, indispensably, that the Gentlemen of whom his family are composed should be experienced, & well acquainted with the duties they are to perform. This then, candour bids me say, is an insuperable bar to your wishes for an appointment as one of my Aids; and it is more than probable my old Secretary Lear of whom I have had fourteen years proof, of his Integrity and abilities, will fill this Office under my present appointment.
Of what age you are, I know not; if twenty one under which no appointments, knowingly were made when I was in the Administration of the Government (except in the case of young Mr Izard who was sent to qualify himself as an Engineer in one of the Military Academies in France) there is no doubt if it be your desire, and that of your friends, but you might receive a Commission in the line of the Army. Mrs Washington unites with me in compliments & best wishes to Mrs Cadwalader and with esteem & regard I am Sir Your Obedt Hble Servt

Go: Washington

